Citation Nr: 1540989	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-09 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disorder.

2.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active duty service from September 1984 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

A hearing in this matter was scheduled for September 2015.  The Veteran cancelled the hearing.

In an August 2014 letter, the Veteran's agent indicated that "an appeal remains regarding whether an earlier effective [date] should be warranted for the grant of 100% for post-traumatic stress disorder also claimed as schizophrenia."  The agent noted that a July 2012 rating decision granted a 100 percent rating; however, the Veteran "has been asserting the inability to function occupationally from the beginning of this case in May 2008."  Review of the record shows that a March 2012 rating decision granted service connection and assigned a 70 percent rating for posttraumatic stress disorder (PTSD) (also claimed as schizophrenia/bipolar disorder with memory loss) effective from May 7, 2008, the date of the Veteran's reopened claim for service connection and a July 2012 rating decision assigned an increased 100 percent rating for the Veteran's PTSD from May 24, 2012.  As the Veteran did not appeal these rating decisions (or submit new and material evidence within a year following those decisions), they are final and not subject to revision in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  Accordingly, the matter of an earlier effective date for an increased 100 percent rating for PTSD is not on appeal.  



FINDINGS OF FACT

1.  An unappealed May 2003 rating decision denied the Veteran's claim of service connection for a low back disorder, based essentially on a finding that there was no evidence of such disability being incurred in or caused by service. 

2.  Evidence received since the May 2003 rating decision pertaining to the claim of service connection for a low back disorder is cumulative and redundant, and not new.

3.  The combined rating for the Veteran's service-connected disabilities has been 70 percent from May 7, 2008 and 100 percent from May 24, 2012; the claim for nonservice connected pension is rendered moot.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a low back disorder may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The claim for entitlement to nonservice-connected pension is dismissed as moot.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.151 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The duty to notify was satisfied by a June 2008 letter, prior to the initial adjudication of the Veteran's claim to reopen the matter of service connection for a low back disorder.

The Board observes that in claims to reopen a previously denied claim, VA's duty to assist by arranging for an examination or securing a medical opinion is not triggered unless the claim is in fact reopened.  38 C.F.R. § 3.159(c)(4)(iii); see Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Regarding the matter of entitlement to nonservice-connected pension, the critical facts are not in dispute.  Resolution of the appeal as to this issue is dependent on application of governing law and regulation to the facts shown.  The duties to notify and assist do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Here, there is no possibility that any additional notice or development would aid the appellant in substantiating his claim for nonservice-connected pension.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material Evidence

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decision-makers.  ""Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran's original claim for service connection for a low back disorder was denied in a May 2003 rating decision because the evidence did not show that his current low back disorder was related to service.  Since the May 2003 rating decision, updated VA treatment records have been associated with the claims file and show treatment for ongoing complaints of low back impairment.  

Therefore, the additional evidence received since the May 2003 rating decision has not been previously submitted to VA because it consists of new VA treatment records.  However, the VA treatment records only reflect current treatment, with no indication of any relationship between service and a low back disorder.  Such evidence is redundant and does not raise a reasonable possibility of substantiating the claim for service connection for a low back disorder.  The basis of the prior denial was that there was no evidence of such disability being incurred in or caused by service, and there remains a lack of such evidence.  Accordingly, the evidence is not new and material and the claim for service connection for a low back disorder is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Nonservice-Connected Pension

Non-service-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521.  

The Veteran's most recent May 7, 2008 claim for service connection for PTSD was also accepted as a claim for nonservice-connected pension.  [Notably, service connection for PTSD had been denied in a prior unappealed May 2003 rating decision.]  A March 2012 rating decision granted service connection and assigned a 70 percent rating for PTSD (also claimed as schizophrenia/bipolar disorder with memory loss) effective from May 7, 2008, the date of the Veteran's reopened claim for service connection and a July 2012 rating decision assigned an increased 100 percent rating for the Veteran's PTSD from May 24, 2012

A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a).  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  Id.  

Disability compensation at the 70 percent rating prior to May 24, 2012 and at the 100 percent rate after this date is greater than the rate payable for nonservice-connection pension.  

Accordingly, as a matter of law, payment of nonservice-connected pension is not permissible.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal to reopen a claim of service connection for a low back disorder is denied.

The appeal for nonservice-connected pension has been rendered moot and is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


